DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on December 27, 2021.
Claims 1-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
The Examiner notes that Kelly Williams is no longer the Examiner or Record.  Examiner Jennifer Anda is now that Examiner of Record.  
This action is made FINAL.

Response to Amendment and Remarks
Claim Objections
The objection to claims 7, 13, and 18 are withdrawn in view of Applicant’s amendment to claims 7, 13, and 18.

Claim Rejections - 35 USC § 101
Applicant's arguments filed December 27, 2021 with respect to 101, have been fully considered but they are not persuasive.
Applicant argues, at page 6, that the claims have been amended to recite aspects that cannot simply be performed in the mind. The examiner disagrees and notes that the invention is directed to the “mental processes” grouping of abstract ideas. 
Applicant further argues, at page 7, that claims 1 and 10 integrate the abstract idea into a practical application because “the recited configurations improve the technology or technical field of autonomous driving by enabling rating of various executed or upcoming driving maneuvers.”  
The examiner notes the recitation of “for autonomous driving” is within the preamble of the claims, and the preamble of the instant claim has no patentable weight, as the body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness and the preamble does not provide antecedent basis for a claim limitation, positively recite or limit the structure of the claimed invention.   See MPEP 2111.02
Further, the recitation of “for autonomous driving” is an intended use recitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 
Further, the examiner notes that the ratings of the various executed or upcoming driving maneuvers are simply recited to be “determined”. The claims do not recite using the ratings to control the driving of an autonomous vehicle or otherwise improve the driving behavior of the vehicle, or autonomous driving.  Accordingly, the recited configurations do not improve the technical field of autonomous driving.
Applicant further argues, at page 7, that the amended claims include a particular machine that is integral to the claim by reciting that the central processing unit is integrated into an electronic control unit.  The examiner notes these recitations are within the preamble of at least claim 1, and the preamble of the instant claim has no patentable weight.  Further the recitation of “for autonomous driving” is an intended use recitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a 
The electronic control unit and the central processing unit are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of assigning a rating to data, see instant application ¶¶ 11 and 69) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  They are simply employed as a tool to perform the determining and rating portion of the abstract idea (See MPEP 2106.05(f)).  There is no description within the application of a particular machine that is integral to the claim.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Applicant’s arguments in combination with amendments, see Applicant’s remarks on page 9 filed December 27, 2021 with respect to the prior art rejection(s) of claim(s) 1-6, 8, 10-12, 14, 16, 17, and 19 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Applicant’s amendments and newly found prior art reference(s).

Information Disclosure Statement
The examiner notes that the specification lists a document lists an article, “Non-Contact, Automated Cardiac Pulse Measurements Using Video Imaging and Blind Source Separation,” Opt. Express 18, 10762-10774 (2010), which was not provided on an IDS.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
In ¶80, the examiner believes that “Fig 6c” should be replaced with “Fig 6d”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1 and 10
Step 1:
Claim 1 is directed to an electronic control unit... configured to determine a driving mode of a vehicle, determine at least one physiological measurement value of a vehicle occupant, and rate an executed or upcoming driving maneuver. Claim 10 is directed to a method for autonomous driving comprising determining a driving mode of a vehicle, determining at least one physiological measurement value of a vehicle occupant, and rating an executed or upcoming driving maneuver.
Step 2, prong 1: 
Claims 1 and 10 recite the abstract concept of assigning a rating to a maneuver.
This is a machine and method that, under the broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may simply measure a passenger’s heart rate, watch the passenger’s facial expressions, etc. during a driving maneuver and assign a rating to the maneuver based on their observation of the passenger. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 and 10 recite an abstract idea.
Step 2, prong 2: 
The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.  
Claim 1 recites an electronic control unit for autonomous driving comprising a central processing unit.  The examiner notes these recitations are within the preamble 
Claim 10 recites a method for autonomous driving including determining, by a central processing unit integrated into an electronic control unit (ECU).
The electronic control unit and the central processing unit are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of assigning a rating to data, see instant application ¶¶ 11 and 69) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  They are simply employed as a tool to perform the determining and rating portion of the abstract idea (See MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Claim 1 also recites that the CPU is configured to determine a driving mode of a vehicle and determine at least one physiological measurement value of a vehicle occupant which is insignificant extra solution activity as the steps simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Similarly, Claim 10 recites that determining, by a central processing unit integrated into an electronic control unit (ECU), a driving mode of a vehicle and determining at least one physiological measurement value of a vehicle occupant which is insignificant extra solution activity as the steps simply gathers data necessary to 
Step 2, prong 2: 
For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 10 fail to amount to an inventive concept.  As such, the additional elements individually and in combination do not amount to significantly more that n the abstract idea.  Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.  
Regarding claims 2-9 and 11-20
Dependent claims 2-9 and 11-20 only recite limitations further defining the mental process and recite further data gathering or data output (i.e., rating driving maneuvers, checking, creating a user profile). These limitations are considered mental process steps and additional steps that amount to necessary data gathering or data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9, and 11-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US PG Pub. 2016/0264131, hereinafter "Chan").
Regarding claim 1, Chan discloses an electronic control unit (ECU) for autonomous driving comprising a central processing unit integrated into the ECU and configured to: 
determine a driving mode of a vehicle (¶28, “vehicle operation data provides an indication of one or more vehicle operating parameters…which may include…current driving mode, (e.g., robotic or manual)”); 
determine at least one physiological measurement value of a vehicle occupant (see at least Chan ¶ 34 “The occupant data may include, but is not limited to: an eye motion (e.g., a blink rate, eyes closed for an extended period of time that may indicate that one is too scared to even open them, etc.); a pupil size; a perspiration amount and rate; a temperature; an exertion of force (e.g., grip a handhold, press feet to the floor of the vehicle, etc.); a pulse rate; audible information (e.g., voice, breathing rate, etc.); an amount of shaking or trembling; a facial feature (e.g., a frown); an amount of familiarity with robotic driving vehicles; etc.”); and 
rate an executed or upcoming driving maneuver based on the at least one physiological measurement value (see at least Chan ¶¶ 51 “processing circuit 150 may also generate one or more outputs based on the occupant data and the vehicle operation data…The output may include the occupant data (e.g., a current pulse rate), a determined or estimated level of discomfort… Based on the output, an occupant may provide a response. The response may include an acceptance, rejection, or modification to a proposed vehicle operation command; a replacement vehicle operation command; an actual level of discomfort; etc….”) by assigning a predefined evaluation parameter to the at least one physiological measurement value (¶60 “the determination may be based on: a gradation level of one or more occupant data points from a predefined standard… and ¶67  “The setting input may include one or more predefined standards that indicate discomfort (e.g., forces greater than X on the handholds indicate discomfort, temperature increases more than Y indicate discomfort, etc.). The setting input may further define how a vehicle operation command is determined. For example, acquired occupant data is compared against preset values. In another example, the acquired occupant data is compared against reference occupant data. a plurality of occupant data points, as opposed to just a sole occupant data point; occupant data for a specific occupant, rather than the occupants as a whole; a comparison of one or more occupant data points to one or more reference occupant data points; a comparison of the acquired occupant data to a stored profile of a vehicle occupant; and/or on both the occupant data and the vehicle operation data.” )
wherein the predefined evaluation parameter is assigned depending on the driving mode (see at least Chan ¶18 parameters are based on the robotic driving mode as Chan discusses that passengers are “accustomed to the behavior of human-controlled vehicles. For example, even when a passenger is riding with an unfamiliar driver (e.g., one who drives more or less aggressively than the passenger is used to) who may cause passenger reactions such as fear or frustration, the passenger still has a level of familiarization with the human-controlled vehicle” However, “…during the introduction of self-driving vehicles, some operators of and passengers in such vehicles may find some of the vehicle's actions unexpected, unpleasant, or even frightening. As such, various embodiments disclosed herein relate to enabling a self-driving vehicle to monitor and respond to the reactions of some or all of the occupants of the vehicle.” and ¶30 which indicates that occupant data need only be acquired during robotic driving mode and ¶38 which describes the gradation level of one or more occupant data points from a predefined acceptable range. “For example, if the pressure on the floor of vehicle 100 increases by ten percent during robotic driving mode relative to that received in manual driving mode (e.g., the occupant becomes uncomfortable and exerts additional pressure on the floor and their seat in order to achieve a sense of steadiness), processing circuit 150 may not provide any vehicle operation command. However, if the floor pressure increases by fifty percent, processing circuit 150 may completely deactivate robotic driving mode.”)
Regarding claim 2, Chan discloses the ECU for autonomous driving according to claim 1, wherein the at least one physiological measurement value comprises at least one of a heart rate, a skin conductance, an oxygen saturation in blood, a blood pressure, or an adrenaline concentration of the vehicle occupant (see at least Chan ¶34 The occupant data may include, but is not limited to: … a perspiration amount and rate; a temperature;… a pulse rate; audible information (e.g., voice, breathing rate, etc. )…”).
Regarding claim 3, Chan discloses the ECU for autonomous driving according to claim 1, wherein the at least one physiological measurement value comprises information obtained through at least one of image analysis or speech analysis (see at least Chan ¶34 The occupant data may include, but is not limited to:…an eye motion (e.g., a blink rate, eyes closed for an extended period of time that may indicate that one is too scared to even open them, etc.); a pupil size;… audible information (e.g., voice, breathing rate, etc.); an amount of shaking or trembling; a facial feature (e.g., a frown)…) 
Regarding claim 4, Chan discloses the ECU for autonomous driving according to claim 1, wherein the central processing unit is configured to create a user profile based on rated driving maneuvers (see at least Chan ¶47 Processing circuit 150 may also determine which vehicle operation command to provide based on a comparison of the acquired occupant data to a stored profile of a vehicle occupant… Occupant-specific information may be provided via input/output device 110 and include health information of an occupant (e.g., a tobacco user, history of heart problems, etc.), age, gender, and preferences (e.g., vehicle operating parameters that the occupant is comfortable with as opposed to uncomfortable with). Processing circuit 150 may utilize the occupant-specific information to determine a discomfort level of that occupant during the robotic driving mode… As an example, a doctor may have prescribed the occupant to keep his or her heart rate below ninety beats-per-minute. When and if occupant monitoring system 130 detects that person to have a heart rate at or above ninety beats-per-minute, processing circuit 150 provides an output to check on the person…processing circuit 150 provides a vehicle operation command to adjust the vehicle operating parameter that caused or may have caused the increased heart rate (e.g., increase the following distance to more than twenty feet because the increased heart rate is detected whenever the following distance decreases below fifteen feet).”)
Regarding claim 5, Chan discloses the ECU for autonomous driving according to claim 4, wherein the central processing unit is configured to rate an upcoming driving maneuver based on the created user profile (see at least Chan where rating is broadly interpreted as discomfort or comfort,  ¶47 processing circuit 150 provides a vehicle operation command to adjust the vehicle operating parameter that caused or may have caused the increased heart rate e.g., increase the following distance to more than twenty feet because the increased heart rate is detected whenever the following distance decreases below fifteen feet.” The examiner notes that the following distance affects upcoming acceleration/braking maneuvers and ¶ 72 “The occupant profile includes the occupant information for that occupant. This information may be based on occupant data acquired over one or more vehicle trips and/or information provided by the occupant. The occupant profile may also include one or more preferences for that occupant. These preferences may include one or more occupant data levels that indicate that the occupant is uncomfortable (in an alternate embodiment, show comfort); preferred vehicle operating parameters (e.g., “I prefer at least twenty-five feet of following distance”); specific vehicle operation commands for specific acquired occupant data points; etc.)”).
Regarding claim 7, Chan discloses the ECU for autonomous driving according to claim 1, wherein the at least one physiological measurement value is given a priority relative to other physiological measurement values (see at least Chan, where the at least one physiological measurement values of an occupant is given priority to other physiological measurement values of other occupants, ¶¶ 41 and 42 “processing circuit 150 is structured to be more responsive to the occupant data of occupant type 1, than of occupant type 2, which processing circuit 150 is more responsive to than occupant type 3 (responsiveness indicates the level of weight or consideration given by processing circuit 150 based on the occupant data for the specific occupant type.” and  “In another example, an owner or other high classified occupant may have additional privileges, such as overriding passenger inputs, (e.g., “ignore passenger A; passenger A gets scared any time the vehicle is operated over 20 miles-per-hour”, or “passenger B is our guest; pay extra attention to passenger B”, etc.). Processing circuit 150 may use a weighting process or system to provide relatively greater weight to determinations (based on occupant data) and/or inputs from higher classified/categorized occupants...”). 
Regarding claim 8, Chan discloses the ECU for autonomous driving according to claim 1, wherein the central processing unit is configured to identify relative changes in the at least one physiological measurement value, and rate a driving maneuver based on the relative changes in the at least one physiological measurement value(¶60 “the determination may be based on: a gradation level of one or more occupant data points from a predefined standard… and ¶67  “The setting input may include one or more predefined standards that indicate discomfort (e.g., forces greater than X on the handholds indicate discomfort, temperature increases more than Y indicate discomfort, etc.). The setting input may further define how a vehicle operation command is determined. For example, acquired occupant data is compared against preset values. In another example, the acquired occupant data is compared against reference occupant data. a plurality of occupant data points, as opposed to just a sole occupant data point; occupant data for a specific occupant, rather than the occupants as a whole; a comparison of one or more occupant data points to one or more reference occupant data points; a comparison of the acquired occupant data to a stored profile of a vehicle occupant; and/or on both the occupant data and the vehicle operation data.”).
Regarding claim 9, Chan discloses the ECU for autonomous driving according to claim 1, wherein the central processing unit is configured to check whether a change in the at least one physiological measurement value can be attributed to a driving maneuver or some other reason, and to then rate the driving maneuver when the driving maneuver can be assumed to be the reason for the change in the at least one physiological measurement value (see at least Chan ¶47 Processing circuit 150 may also determine which vehicle operation command to provide based on a comparison of the acquired occupant data to a stored profile of a vehicle occupant. In one embodiment, processing circuit 150 identifies a vehicle occupant and then retrieves an occupant profile for the identified occupant (e.g., from memory device 154). Identification may be based on facial recognition, an identifying input from the occupant via input/output device 110, etc. The occupant profile includes occupant-specific information. Occupant-specific information may be provided via input/output device 110 and include health information of an occupant (e.g., a tobacco user, history of heart problems, etc.), age, gender, and preferences (e.g., vehicle operating parameters that the occupant is comfortable with as opposed to uncomfortable with). Processing circuit 150 may utilize the occupant-specific information to determine a discomfort level of that occupant during the robotic driving mode. Thus, the occupant profile may represent the reference occupant data for the specific occupant. As an example, a doctor may have prescribed the occupant to keep his or her heart rate below ninety beats-per-minute. When and if occupant monitoring system 130 detects that person to have a heart rate at or above ninety beats-per-minute, processing circuit 150 provides an output to check on the person. In some embodiments, processing circuit 150 provides a vehicle operation command to adjust the vehicle operating parameter that caused or may have caused the increased heart rate (e.g., increase the following distance to more than twenty feet because the increased heart rate is detected whenever the following distance decreases below fifteen feet). 
Regarding claim 10, Chan discloses a method for autonomous driving, comprising:
determining, by a central processing unit integrated into an electronic control unit (ECU) for autonomous driving, a driving mode of a vehicle (¶28, “vehicle operating parameters, which may be determined by processing circuit 150… vehicle operation data provides an indication of one or more vehicle operating parameters…which may include…current driving mode, (e.g., robotic or manual)” and ¶29, processing circuit 150 may be structured as an electronic control module…”); 
determining at least one physiological measurement value of a vehicle occupant (see at least Chan ¶ 34 “The occupant data may include, but is not limited to: an eye motion (e.g., a blink rate, eyes closed for an extended period of time that may indicate that one is too scared to even open them, etc.); a pupil size; a perspiration amount and rate; a temperature; an exertion of force (e.g., grip a handhold, press feet to the floor of the vehicle, etc.); a pulse rate; audible information (e.g., voice, breathing rate, etc.); an amount of shaking or trembling; a facial feature (e.g., a frown); an amount of familiarity with robotic driving vehicles; etc.”); and 
rating an executed or upcoming driving maneuver based on the at least one physiological measurement value (see at least Chan ¶¶ 51 “processing circuit 150 may also generate one or more outputs based on the occupant data and the vehicle operation data…The output may include the occupant data (e.g., a current pulse rate), a determined or estimated level of discomfort… Based on the output, an occupant may provide a response. The response may include an acceptance, rejection, or modification to a proposed vehicle operation command; a replacement vehicle operation command; an actual level of discomfort; etc….”) by assigning a predefined evaluation parameter to the at least one physiological measurement value (¶60 “the determination may be based on: a gradation level of one or more occupant data points from a predefined standard… and ¶67  “The setting input may include one or more predefined standards that indicate discomfort (e.g., forces greater than X on the handholds indicate discomfort, temperature increases more than Y indicate discomfort, etc.). The setting input may further define how a vehicle operation command is determined. For example, acquired occupant data is compared against preset values. In another example, the acquired occupant data is compared against reference occupant data. a plurality of occupant data points, as opposed to just a sole occupant data point; occupant data for a specific occupant, rather than the occupants as a whole; a comparison of one or more occupant data points to one or more reference occupant data points; a comparison of the acquired occupant data to a stored profile of a vehicle occupant; and/or on both the occupant data and the vehicle operation data.” )
wherein the predefined evaluation parameter is assigned depending on the driving mode (see at least Chan ¶18 parameters are based on the robotic driving mode as Chan discusses that passengers are “accustomed to the behavior of human-controlled vehicles. For example, even when a passenger is riding with an unfamiliar driver (e.g., one who drives more or less aggressively than the passenger is used to) who may cause passenger reactions such as fear or frustration, the passenger still has a level of familiarization with the human-controlled vehicle” However, “…during the introduction of self-driving vehicles, some operators of and passengers in such vehicles may find some of the vehicle's actions unexpected, unpleasant, or even frightening. As such, various embodiments disclosed herein relate to enabling a self-driving vehicle to monitor and respond to the reactions of some or all of the occupants of the vehicle.” and ¶30 which indicates that occupant data need only be acquired during robotic driving mode and ¶38 which describes the gradation level of one or more occupant data points from a predefined acceptable range. “For example, if the pressure on the floor of vehicle 100 increases by ten percent during robotic driving mode relative to that received in manual driving mode (e.g., the occupant becomes uncomfortable and exerts additional pressure on the floor and their seat in order to achieve a sense of steadiness), processing circuit 150 may not provide any vehicle operation command. However, if the floor pressure increases by fifty percent, processing circuit 150 may completely deactivate robotic driving mode.”)
Claims 11 and 16 are rejected under the same rationale, mutatis mutandis, as claim 4, above.  
Claims 13 and 18 are rejected under the same rationale, mutatis mutandis, as claim 7, above.  
Claims 14 and 19 are rejected under the same rationale, mutatis mutandis, as claim 8, above.  
Claims 15 and 20 are rejected under the same rationale, mutatis mutandis, as claim 9, above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Vaughn et al. (US PG Pub. 2017/0174221, hereinafter "Vaughn").
Regarding claim 6, Chan discloses the the ECU for autonomous driving according to claim 1, but does not disclose wherein the central processing unit is configured to rate numerous variations of a driving maneuver, and select an optimal variation based on the rating.
Vaughn discloses wherein the central processing unit is configured to rate numerous variations of a driving maneuver, and select an optimal variation based on the rating (see at least Vaughn ¶27, “Each of the driving behaviors in the list may be correlated to a parameterized value to indicate the degree or amount of effort used in each behavior. The acceleration from stop behavior may be parameterized as a 0-30 miles per hour period, where 2.5 seconds is considered aggressive and 4.0 seconds is considered conservative driving behavior. Using the driver's own behaviors, the driver profile may be configured with a rule to use acceleration from stop times of 3.2 seconds…”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPU of Chan with the configuration of Vaughn to rate numerous variations of a driving maneuver, and select an optimal variation based on the rating, because as Vaughn teaches it matches the driver’s preferred driving style and provides comfort for the driver (see Vaughn ¶¶10, 55).
Claims 12 and 17 are rejected under the same rationale, mutatis mutandis, as claim 6, above.  

Claim(s) 7, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kameyaya (Pub. No.: US 2007/0192038 A1).
Regarding claim 7, 13, and 18 the Examiner assserts that Chan discloses the ECU for autonomous driving according to claim 1, wherein the at least one physiological measurement value is given a priority relative to other physiological measurement values as discussed above.  However, in the event the Applicant disagrees, the examiner provides the following alternative rejection.  
Regarding claim 7, Chan does not explicitly disclose the ECU for autonomous driving according to claim 1, wherein the at least one physiological measurement value is given a priority relative to other physiological measurement values.
However, this feature is taught by Kameyama (See at least: Kameyama ¶357.  The contributions may be divided into large ones and small ones, and weighted differently. For example, in FIG. 51, when "distraction" is specified, and when a detection accuracy of a change of the facial expression suffers from a problem, the weight factor when the parameters relating to "facial expression” are added to the matching counter can be made smaller than that of the blood pressure and skin resistance. The addition expressions in the case where the weight factor when the deviations .DELTA.v, .DELTA..mu. are added to the matching counter are used, are shown as expressions (9), (10) of FIG. 77. A set value of the weight factor differs in accordance with a user. The weight factor can be set for each user. Uniform weight factors may be set for the parameters regardless of the specified conditions. To achieve a control having a higher accuracy, the weight factor of each parameter can be changed in accordance with the specified condition (in this case, the weight factors form a two-dimensional array).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan with the aforementioned priorities of Kameyama in order to increase the accuracy of the estimated occupant state.
Claims 13 and 18 are rejected under the same rationale, mutatis mutandis, as claim 7, above.

Claim(s) 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miloser (Pub. No.: US 2018/0118218 A1).
Regarding claim 9, 15, and 20 the Examiner asserts, that Chan discloses the ECU for autonomous driving according to claim 1, wherein the central processing unit is configured to check whether a change in the at least one physiological measurement value can be attributed to a driving maneuver or some other reason, and to then rate the driving maneuver when the driving maneuver can be assumed to be the reason for the change in the at least one physiological measurement value as discussed above. However, in the event the Applicant disagrees, the examiner provides the following alternative rejection.  
Regarding claim 9, Chan does not explicitly disclose the ECU for autonomous driving according to claim 1, wherein the central processing unit is configured to check 
However, this feature is taught by Miloser (See at least Miloser ¶ 47 The process analyzes any gathered sensor input (microphone, camera, biometrics, etc.) and determines a likely emotional state 205. For each of the exemplary states and exemplary action is contemplated. An anger state 207 has an anger action 217 corresponding thereto, and fear 209, shock 211 and sadness 213 have similar respective fear 219, shock 221 and sadness 223 actions. Other emotions 215 and corresponding actions 225 are also contemplated. See at least ¶39:  Fear and shock may also be indicative of a need to call or contact emergency services. Certain facial configurations may be consistent with the onset of certain medical conditions, and these configurations can be observed and a resulting call or communication to emergency services could result.). The Examiner has interpreted that Miloser teaches that certain detected emotional states, such as shock and fear, can be due to driving maneuvers, while other detected emotional states, such as sadness, are not due to driving maneuvers. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Chan with the aforementioned features of Miloser in order to enable the autonomous vehicle to respond more accurately to driver emotional states. 
Claims 15 and 20 are rejected under the same rationale, mutatis mutandis, as claim 9, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirsch et al. (US PG Pub. 2016/0176409) teaches a sleep mode within an autonomous vehicle and monitoring physiological values of the vehicles based on the sleep mode. Theis et al. (US PG Pub. 2018/0335776) teaches a variety driving modes for particular occupant’s preferences, including a sleep mode, and further teaches modifying the vehicles maneuvers in view of the preferred mode.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/J.M.A./Examiner, Art Unit 3662